[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.  {¶ 1} This appeal is considered on the accelerated calendar under App. R. 11.1(E) and Loc. R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct. R.Rep.Op. 3.
  {¶ 2} Defendant-appellant Mike Weinle appeals from the judgment of the Hamilton County Municipal Court adopting the decision of the small-claims magistrate in favor of plaintiffs-appellees Ronald and Lisa Cox on their claim for damages for the cost of a replacement automobile engine. Weinle, appearing pro se before this court, argues that the magistrate's decision was against the manifest weight of the evidence in that the magistrate "did not have legal grounds to value and award one disputed [car part] at $1,200.00 [where] [t]he entire value of the [used car was] $1,200.00."
  {¶ 3} Under the Rules of Appellate Procedure, the appellant bears the burden of demonstrating error by reference to matters in the record.1 In this case, Weinle has not met his burden by failing to supply a transcript of the lower court's proceedings. When portions of the record necessary for resolution of an assigned error are omitted from the record, we must presume the regularity of the proceedings below.2 In any event, the magistrate's decision is well reasoned and refers to specific items of evidence. Therefore, even had Weinle submitted a transcript of the proceedings below, it would be unlikely that we would find reversible error.
 {¶ 4} Accordingly, we overrule the assignment of error and affirm the judgment of the trial court.
  {¶ 5} Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App. R. 27. Costs shall be taxed under App. R. 24.
Sundermann, P.J., Painter and Winkler, JJ.
1 See App. R. 9 and 10(A).
2 See Knapp v. Edwards Laboratories (1980), 61 Ohio St.2d 197,400 N.E.2d 384, citing State v. Skaggs (1978), 53 Ohio St.2d 162,372 N.E.2d 1355.